Citation Nr: 0810847	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  05-34 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
July 14, 1988, rating decision which denied a claim of 
service connection for retinitis pigmentosa.

2.  Entitlement to an effective date prior to February 5, 
2004, for the grant of service connection for retinitis 
pigmentosa. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's brother



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from January 1966 to October 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which determined that there was no CUE in 
a July 14, 1988, rating decision, which denied a claim for 
service connection for retinitis pigmentosa, and granted 
service connection for retinitis pigmentosa.  In that 
decision, the RO an assigned effective date of February 5, 
2004 for service connection.  In March 2005, the RO denied 
the veteran's claim of entitlement to an effective date prior 
to February 5, 2004, for the grant of retinitis pigmentosa 
("earlier effective date claim").  

In June 2006, the veteran requested an RO hearing which was 
held in December 2006.  The moving party also testified 
before the undersigned Acting Veterans Law Judge in December 
2007.  A transcript of this hearing has been associated with 
the record.  


FINDINGS OF FACT

1.  In an unappealed July 1988 rating decision, the RO denied 
service connection for retinitis pigmentosa.

2.  The RO's July 1988 decision was not based on CUE as it 
represented a reasonable application of the known facts to 
the law then in existence; the factual evidence and competent 
medical opinion of record did not show that the veteran was 
entitled to service connection for retinitis pigmentosa.

3.  On February 5, 2004, and no earlier, the veteran 
submitted a request to reopen his previously denied claim for 
service connection for retinitis pigmentosa.  


CONCLUSIONS OF LAW

1.  The RO's July 1988 rating decision, which denied service 
connection for retinitis pigmentosa, was not clearly and 
unmistakably erroneous; that unappealed rating action is 
final.  38 U.S.C.A. §§ 5107, 7105; 38 C.F.R. §§ 3.104, 
3.105(a) (2007).  

2.  The criteria for an effective date prior to February 5, 
2004, for the grant of service connection for retinitis 
pigmentosa have not been met.  38 U.S.C.A. § 5110 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  CUE

The veteran contends that the RO committed CUE when it denied 
his claim of service connection for retinitis pigmentosa in a 
July 1988 rating decision.  The veteran argues that the RO 
should have determined that he had a preexisting retinitis 
pigmentosa, that the RO failed to apply the presumption of 
aggravation to his pre-existing retinitis pigmentosa, and 
that the RO improperly weighed the evidence of record.  

In a rating decision dated on July 14, 1988, the RO denied 
the veteran's claim for service connection for retinitis 
pigmentosa.  The RO determined that there was no evidence of 
in-service eye trauma.  The RO noted that the veteran's 
retinitis pigmentosa was a CDA (constitutional or 
developmental abnormality) and was not aggravated during 
active service.  The RO also noted that, at his separation 
physical examination, the veteran complained of decreased 
peripheral and night vision.  Ophthalmological evaluation 
showed complaints of flashing lights in the left temporal 
field but found no definite pathology.  Thus, the claim was 
denied.  This decision was issued to the veteran on July 22, 
1988.

In a statement on a VA Form 21-4138 dated on August 3, 1988, 
and date-stamped as received by the RO on August 16, 1988, 
the veteran disagreed with the July 1988 rating decision.  In 
response, the RO issued a Statement of the Case to the 
veteran and his service representative on this issue on 
September 8, 1988.  There is no record of a response from the 
veteran perfecting a timely appeal on this claim, and the 
RO's decision therefore became final.  See 38 U.S.C.A. 
§ 7105(c).  

Previous determinations, which are final and binding, 
including decisions of service connection, degree of 
disability and other issues, will be accepted as correct in 
the absence of CUE.  38 U.S.C.A. § 5109A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.105(a) (2007).  To establish a valid CUE 
claim, a veteran must show that either the correct facts, as 
they were known at the time, were not before the adjudicator, 
or that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310 (1992).

The Court of Appeals for Veterans Claims ("Court") has 
consistently stressed the rigorous nature of the concept of 
CUE.  "Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts: it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Clear and unmistakable errors 
"are errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell v. Principi, 3 Vet. App. 310, 313-4.  "It must 
always be remembered that CUE is a very specific and rare 
kind of 'error.'" Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Court has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination:  (1) [E]ither the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; 
(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made"; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc).

A determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question and not on subsequent determinations 
of record.  Damrel, 6 Vet. App. at 245.  To establish a valid 
claim of CUE, the claimant must demonstrate that either the 
correct facts, as they were known at the time, were not 
before the adjudicator, or that statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Daniels v. Gober, 10 Vet. App. 474 (1997).  

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 
(1995).  The alleged error must be of fact or of law and, 
when called to the attention of later reviewers, compels the 
conclusion to which reasonable minds could not differ that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  Allegations 
that previous adjudications had improperly weighed and 
evaluated the evidence also can never rise to the stringent 
definition of CUE.  Fugo, 6 Vet. App. at 43-44.  

Under the law and regulations extant at the time of this 
decision, veterans are presumed to have been in sound 
condition at their entry on to active service except as to 
defects, infirmities, or disorders noted at service entrance 
or where clear and unmistakable (obvious or manifest) 
evidence shows that a disease existed prior to entry on to 
active service.  Only such conditions recorded in an 
examination report are considered as "noted" at service 
entrance.  38 C.F.R. § 3.304(b) (1988).  

A pre-existing disease will be considered to have been 
aggravated during active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306 (1988).  

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. §§ 3.303(c), 4.9 (1988).  However, service connection 
may be granted for diseases, but not defects, of congenital, 
developmental or familial origin if the condition was 
incurred in or aggravated during service.  A defect is a 
structural or inherent abnormality or condition, which is 
more or less stationary in nature.  A disease may be defined 
as any deviation from or interruption of the normal structure 
or function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  See VAOPGCPREC 1-85 (March 5, 1985) (reissued as 
VAOPGCPREC 82-90, 56 Fed. Reg. 45711 (1990)).  

As noted above, evidence developed subsequent to the July 
1988 rating decision is not for consideration in determining 
whether there was CUE.  Damrel.

The evidence of record at the time of the July 1988 rating 
decision consisted of the veteran's service medical records, 
and post-service private treatment records, dated between 
1982 and 1988.  The veteran's service medical records 
included his enlistment examination report, dated in November 
1965, which showed that a clinical evaluation of his eyes was 
completely normal and that no defects were noted.   His 
distant vision was 20/70 in each eye, correctable to 20/20 in 
the right eye and 20/25 in the left eye.  In an accompanying 
"report of medical history," he reported a medical history 
of "eye problems."  In the "physician's summary" portion 
of the report, it was noted that he wore glasses "NS" (no 
sequalae).  A January 1966 report showed that the veteran's 
distant vision was 20/70 in the right eye and 20/50 in the 
left eye.  The veteran's separation examination report, dated 
in September 1973, showed that he complained of decreased 
peripheral and night vision.  His distant vision was 
corrected to 20/40 in each eye.  Clinical evaluation of the 
veteran's eyes was completely normal and no defects or 
diagnoses were noted.  The service examiner recommended an 
optometry consult regarding the veteran's complaint of 
decreased vision.  An optometry consultation report, dated in 
September 1973, is somewhat difficult to read in parts, but 
showed that the veteran complained of flashing lights in the 
left temporal field and constricted visual fields in each 
eye.  The veteran's visual acuity was 20/25 in the right eye 
and 20/40 in the left eye.  Physical examination showed 
pupils equal, round, and reactive to light and accommodation, 
and full extraocular movements.  Examination of the 
peripheral retinas showed retinal pigment epithelial defects 
in a lattice pattern or detachment.  The veteran's visual 
fields were noted to be constricted.  The impression noted 
that there was no pathology on examination, and appeared to 
note irregular visual fields.  

The post-service medical evidence that was of record in July 
1988 included a May 1982 letter from P.T.W., M.D., which 
showed the following: the veteran reported that he had been 
told that his eyes were normal upon separation from service 
in 1973, but he felt that he had been rushed through his 
examination, and he questioned whether any eye pathology 
would have been recognized at that time.  He also reported 
that at a pre-employment physical in December 1973, he had 
been told that he had cataracts in each eye, but that no 
treatment was indicated.  He reported that he had passed his 
pre-employment physical in December 1973, and been hired.  He 
stated that since December 1973, his vision was 
deteriorating.  He reported trouble with his night vision, 
peripheral vision, and a "black spot" in the fixation area 
of the left eye.  

In a June 1982 letter, R.A.L., M.D., informed the veteran 
that he had retinitis pigmentosa.  Dr. R.A.L. stated that 
retinitis pigmentosa was "a collection of disorders 
characterized by night blindness, peripheral vision loss, and 
in the later stages of the disease, central vision problems, 
color vision problems, and reading difficulties."  The 
veteran's eye examination showed "characteristic changes in 
the back wall of the eye," "a slow response to the light 
flash stimulus," and "documented the peripheral vision 
losses."  Dr. R.A.L. stated that retinitis pigmentosa "is 
most frequently inherited."  

In a March 1988 letter, Dr. P.T.W. stated that he first saw 
the veteran in May 1982 when he reported a history of trouble 
with night vision and peripheral vision and a "black spot" 
in front of his left eye.  The veteran also reported that, at 
his separation physical examination in 1973, he had trouble 
with his peripheral vision and night vision.  Physical 
examination in May 1982 showed uncorrected visual acuity of 
less than 20/200 in each eye, corrected to 20/20 in the right 
eye and 20/30 -2 in the left eye.  Examination of the 
anterior segments revealed bilateral posterior cataracts.  
Examination of the fundi revealed retinal changes compatible 
with retinitis pigmentosa.  The veteran's visual fields were 
markedly restricted.  The veteran's cataracts were removed 
surgically in June and August 1984.  The veteran had further 
eye surgery in July 1985.  When examined in June 1986, the 
veteran's visual acuity was correctable to 20/20 -1 in each 
eye and both eyes had severe retinitis pigmentosa involvement 
with marked constriction of the visual fields.  In June 1987, 
the veteran's central visual acuity was still 20/25 in each 
eye with unchanged retinas.  In March 1988, the veteran's 
visual acuity was correctable to 20/20 in the right eye and 
20/30 in the left eye.  The veteran still complained of a 
"black spot" in the left eye and his visual fields were 
still markedly constricted.  Dr. P.T.W. opined that the 
veteran was legally blind in both eyes.  

The Board finds that there was no CUE in the July 14, 1988, 
rating decision, which denied the veteran's claim of service 
connection for retinitis pigmentosa.  With respect to the 
veteran's allegation that the RO failed to properly find that 
he had a preexisting eye condition, although the veteran 
reported a medical history of "eye trouble" upon entry into 
active service in November 1965, he was examined and no eye 
injury or disease was noted in his November 1965 enlistment 
physical examination report.  See 38 C.F.R. § 3.304(b) 
(1988).  The veteran was noted to wear glasses, however, 
refractive error was not a disease or injury within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9 (1988).  Thus, the RO would not have been in error in 
finding that the presumption of soundness applied to the 
veteran upon acceptance into active service in November 1965.  
With regard to the possibility of incurrence/manifestation 
during service, the veteran complained of decreased 
peripheral and night vision during his separation physical 
examination in September 1973.  However, he was afforded an 
optometry consult later that same month, and the service 
examiner concluded that no eye pathology was found.  The 
post-service medical evidence showed that he first received 
treatment for vision symptoms in May 1982, and that he was 
first diagnosed with retinitis pigmentosa at that time.  This 
was over eight years after separation from service.  
Furthermore, at the time of the RO's decision, there was no 
competent opinion of record to show that the veteran had a 
preexisting eye condition, or that such a preexisting eye 
condition was aggravated by his service.  Similarly, there 
was no competent opinion of record to support the claim on a 
basis other than aggravation, i.e., there was no competent 
opinion of record to show that the veteran had an eye 
condition that was incurred in, caused by, or related to, his 
service.  Given this evidence, the Board finds that the RO 
applied the correct statutory and regulatory provisions to 
the correct and relevant facts.  Based on the foregoing, 
there is no evidence of an "undebatable" error, which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made.  Id.  Rather, a review of the evidence, 
and the applicable statutory and regulatory provisions, 
clearly demonstrates that there was no failure by that RO to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  The appellant's claim that the 
July 1988 rating decision was clearly and unmistakably 
erroneous must therefore be denied.  38 C.F.R. § 3.105(a).

The Board notes that the veteran has asserted that the RO 
failed to apply the presumption of aggravation.  In support 
of his argument, he has cited to opinions of VA's General 
Counsel (VAOPGCPREC's).  Specifically, he has cited to 
VAOPGCPREC's 1-85, 11-1999, 1-90, and 82-90.  He has also 
submitted a number of Board decisions in which VA granted 
other veteran's claims for service connection for retinitis 
pigmentosa.  

As an initial matter, as VAOPGCPREC's 11-1999, 1-90 and 82-90 
were not in existence at the time of the RO's July 1988 
decision, they cannot serve as a basis to find CUE in the 
RO's decision.  Damrel.  With regard to the Board's decisions 
on other veteran's claims, these were not binding on the 
veteran's case.  In addition, they contain significantly 
distinct factual patterns from the veteran's case, to include 
a case in which the veteran was diagnosed with retinitis 
pigmentosa during service, and a case in which medical 
evidence indicated that retinitis pigmentosa was first 
manifested prior to service.  Nevertheless, prior Board 
decisions may contain relevant legal analysis.  In this 
regard, in two of the decisions, the Board determined that 
previous RO decisions denying service connection for 
retinitis pigmentosa contained error because the RO 1) failed 
to consider 38 C.F.R. § 3.304(b)(3), and 2) because the RO 
failed to make a "specific finding" that an increase in 
disability was due to the natural progress of the disease 
under 38 C.F.R. § 3.306(a).  

The discussion of 38 C.F.R. § 3.304(b)(3) does not apply to 
the veteran's case.  This regulation merely states that 
signed statements of veterans relating to the origin or 
incurrence of any disease or injury made in service, if 
against his or her own interest, is of no force and effect if 
other date do not establish the fact.  In this case, there is 
no indication that the RO based its decision on statements 
made by the veteran during service.  

With regard to 38 C.F.R. § 3.306, a preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  
 
There is no basis to find CUE for failure to make a 
"specific finding" that an increase in disability was due 
to the natural progress of the disease under 38 C.F.R. 
§ 3.306.  The "specific finding" provision of 38 C.F.R. 
§ 3.306 only applies to cases in which a disease is found to 
have preexisted service.  At the time of the RO's decision, 
there was nothing in VAOPGCPREC 1-85, or any other legal 
authority, to support the proposition that congenital 
diseases must be considered to have preexisted service, or to 
have been first manifested in service.  Rather, the issue of 
whether or not a disease is congenital is distinct from the 
issues of when it was first manifested, and, if preexisting, 
whether or not it was aggravated by service.  See generally 
VAOPGCPREC 1-85.  In this case, at the time of the RO's July 
1988 decision, there was no competent evidence to show that 
the veteran had been diagnosed with retinitis pigmentosa 
prior to service, nor was there a competent opinion of record 
to show that retinitis pigmentosa preexisted service and/or 
was aggravated thereby.  With regard to the possibility of 
inservice incurrence, the veteran's service medical records 
showed treatment for visual symptoms, but they did not show 
that the veteran was ever diagnosed with retinitis 
pigmentosa.  Upon separation from service, his visual acuity 
was 20/25 in the right eye and 20/40 in the left eye.  The 
veteran's visual fields were noted to be constricted, 
however, the impression noted that there was no pathology.  
The medical evidence indicated that retinitis pigmentosa was 
first diagnosed in May 1982, over eight years after 
separation from service.  In addition, at the time of the 
RO's July 1988 decision, there was no competent opinion of 
record to show that retinitis pigmentosa was incurred in, or 
caused by, his service.  Accordingly, VAOPGCPREC's 1-85, 11-
1999, 1-90, and 82-90, and the submitted Board decisions, do 
not provide a basis for a finding of CUE.   

The Board notes that the claims file includes a memorandum 
from a VA staff attorney at the New Orleans RO that is 
addressed to a decision review office at the Houston RO, 
dated in December 2004.  This memorandum states, inter alia, 
that the RO's September 1988 statement of the case did not 
reach a conclusion about whether retinitis pigmentosa 
preexisted or had been incurred during service, and that it 
did not look at whether the evidence showed that retinitis 
pigmentosa was incurred during service.  

The RO July 1988 decision was admittedly very concise.  It 
noted the veteran's complaints upon separation from service 
in 1973, and concluded, in relevant part, that his retinitis 
pigmentosa was a CDA (constitutional or developmental 
abnormality), and that it was not aggravated in service.  
However, the Board can find no reason to conclude that the 
RO's ultimate conclusion of law, that retinitis pigmentosa 
was not aggravated by service, did not foreclose both the 
possibility of aggravation of a preexisting condition, and 
the possibility of inservice incurrence.  In addition, even 
assuming arguendo that the RO committed error in not 
specifically finding that the veteran's retinitis pigmentosa 
did not preexist service, and/or that it was not incurred 
during service, CUE is not shown.  See Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993) (even when the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
ipso facto clear and unmistakable).  In this case, as 
previously noted, at the time of the RO's July 1988 decision, 
there was no competent evidence to show that the veteran had 
been diagnosed with retinitis pigmentosa prior to service, 
nor was there a competent opinion of record to show that 
retinitis pigmentosa preexisted service, that it was 
incurred/first manifested during service, or that it was 
aggravated by service.  The service medical records did not 
show that it was diagnosed during service, and the post-
service medical evidence indicated that retinitis pigmentosa 
was first diagnosed in May 1982.  This was over eight years 
after separation from service.  Accordingly, there is nothing 
in this memorandum to warrant a finding of CUE.  

Finally, with respect to the veteran's remaining allegation 
that the RO weighed certain evidence of record improperly 
when it denied his service connection claim for retinitis 
pigmentosa in July 1988, the Board finds that this argument 
improperly seeks a re-weighing of the evidence previously 
considered by the RO.  This allegation also does not provide 
a basis upon which to find that VA committed error and does 
not constitute a valid CUE claim.  See Luallen; Oppenheimer.  

In summary, the veteran has not identified any specific 
finding or conclusion in the July 1988 rating decision which 
was undebatably erroneous.  The record does not reveal any 
kind of error of fact or law in the July 1988 rating decision 
that, when called to the attention of later reviewers, 
compels the conclusion to which reasonable minds could not 
differ that the result would have been manifestly different 
but for the error.  Although the Board acknowledges that the 
veteran's claim for service connection for retinitis 
pigmentosa was granted in 2005, that claim was granted on the 
basis of evidence that was not in the record at the time of 
the July 1988 rating decision, and on the basis of post-July 
1988 interpretations of the applicable law by the VA General 
Counsel.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).  
Thus, the criteria for a finding of CUE have not been met and 
the veteran's motion to revise or reverse the July 1988 
rating decision must be denied.  


II  Earlier Effective Date

The veteran argues that he is entitled to an effective date 
prior to February 5, 2004, for service connection for 
retinitis pigmentosa.  

In general, except as otherwise provided, the effective date 
of an evaluation an award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The Court has held that when a 
claim to reopen is successful and the benefit sought is 
awarded upon readjudication, the effective date is the date 
of the claim to reopen. Flash v. Brown, 8 Vet. App. 332, 340 
(1995).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The effective date for disability compensation claims based 
on direct service connection is the day following separation 
from active service, or the date entitlement arose, if the 
claim is received within 1 year after separation from 
service; otherwise, the effective date is the date of the 
receipt of claim, or the date that the entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2)(i).  

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q)(1)(ii).  The effective date of 
an award of disability compensation based on a reopened claim 
under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 
3.160(e) shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim. Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  

The veteran essentially contends that the effective date for 
the grant of service connection for retinitis pigmentosa 
should be March 25, 1988, the date that his original service 
connection claim was received by the RO.  However, as noted 
above, the RO denied the veteran's original service 
connection claim for retinitis pigmentosa in July 1988.  Also 
as noted above, although the veteran disagreed with this 
decision in August 1988, he failed to perfect an appeal and 
the July 1988 rating decision became final.  See 38 U.S.C.A. 
§ 7105(c).

The veteran filed his request to reopen his previously denied 
service connection claim for retinitis pigmentosa when his 
service representative submitted a VA Form 21-4138, that was 
dated on February 2, 2004.  It was date-stamped as received 
by the RO on February 5, 2004.  On this form, the veteran, 
through his service representative, essentially requested 
that his previously denied service connection claim for 
retinitis pigmentosa be reopened, and that an effective date 
of March 25, 1988, be assigned on the basis of CUE in the 
July 1988 rating decision.  As noted above, in the currently 
appealed rating decision issued in January 2005, the RO 
granted service connection for retinitis pigmentosa effective 
February 5, 2004.  In the narrative for this rating decision, 
the RO concluded that February 5, 2004, was the appropriate 
effective date for the grant of service connection for 
retinitis pigmentosa because that was the date that the 
veteran's application to reopen his previously denied claim 
was received by VA.  

A review of the claims folder does not show that any 
communication from the veteran or his representative that may 
be construed as indicating an intent to seek or apply for 
service connection for retinitis pigmentosa that is dated 
between the July 1988 rating decision and February 5, 2004.  
The Board notes that the evidence on which the RO granted 
service connection for retinitis pigmentosa in January 2005 
consisted of a private physician's opinion received in June 
2004, a VA medical opinion dated in January 2005, and 
additional post-service VA treatment records.  None of this 
new evidence was of record at the time of the July 1988 
rating decision.  As a final matter, subsequent to the RO's 
July 1988 decision, VA's General Counsel issued several 
opinions discussing retinitis pigmentosa and/or congenital 
diseases.  The Veterans Benefits Administration (VBA) 
Adjudication Procedure Manual M-21 was subsequently amended 
as a result of these opinions.  However, they may not be 
viewed as liberalizing VA issues under 38 U.S.C.A. § 5110(g) 
and 38 C.F.R. § 3.114, as they did not create a right to 
service connection for retinitis pigmentosa.  See e.g., 
VAOPGCPREC 11-1999 (Sept. 2, 1999).  Given the foregoing, the 
earliest possible effective date for the grant of service 
connection for retinitis pigmentosa is February 5, 2004.  See 
38 C.F.R. § 3.400(q)(1)(ii), (r) (2007); see also Washington 
v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the 
appellant had previously submitted claim applications, which 
had been denied, is not relevant to the assignment of an 
effective date based on a current application."); and Wright 
v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an 
application that had been previously denied could not 
preserve an effective date for a later grant of benefits 
based on a new application).  

In summary, the pertinent and undisputed facts in this case 
are that the veteran was properly notified of the July 1988 
rating decision which denied service connection for retinitis 
pigmentosa.  Although the veteran submitted a notice of 
disagreement with the July 1988 rating decision, he did not 
submit a substantive appeal, and this rating decision became 
final.  The veteran's most recent application to reopen his 
service connection claim for retinitis pigmentosa was 
received on February 5, 2004.  The RO subsequently reopened 
his service connection claim for retinitis pigmentosa in 
January 2005 on the basis of new and material evidence that 
was not of record in July 1988.  Under the law, the earliest 
possible effective date, and the appropriate effective date, 
is February 5, 2004, which is the date of receipt of the 
reopened claim for service connection for retinitis 
pigmentosa.  Accordingly, the veteran's claim must be denied.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of- the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


III.  VCAA

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists 
that such assistance will aid in substantiating the claim.  

In February 2004, VA provided the veteran with VCAA notice as 
to his service connection claim.  However, with regard to the 
issues on appeal, the VCAA is inapplicable.  As for the CUE 
claim, the VCAA, and its implementing regulations, codified 
in part at 38 C.F.R. § 3.159, are not applicable to CUE 
claims.  See Simmons v. Principi, 17 Vet. App. 104, 109 
(2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); 
Livesay v. Principi, 15 Vet. App. 165 (2001); VAOPGCPREC 12-
2001 at para. 7 (July 6, 2001) (VA does not have "a duty to 
develop" in CUE claims because "there is nothing further 
that could be developed").  As noted in Livesay, CUE claims 
are not conventional appeals but instead are requests for 
revision of previous decisions.  Claims based on CUE are 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits but is instead collaterally 
attacking a final decision.  Livesay, 15 Vet. App. at 178-
179.  Moreover, a litigant alleging CUE has the burden of 
establishing such error on the basis of the evidence of 
record at the time of the challenged decision.  Id.  

As for the earlier effective date claim, the Board finds that 
the VCAA and its implementing regulations are inapplicable.  
VA's General Counsel issued an opinion which found that, 
under 38 U.S.C. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  Further, under 38 U.S.C.A. § 5103A, VA is 
not required to assist a claimant in developing evidence to 
substantiate a claim where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOPGCPREC 5-2004; see also Manning v. Principi, 16 Vet. App. 
534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 
(2001) (VCAA had no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive of the matter).  In this case, the veteran does 
not assert that he filed an application to reopen his claim 
for service connection for retinitis pigmentosa prior to the 
current effective date, and there is no dispute as to the 
underlying facts.  Rather, his claim is based on his argument 
that the RO's July 1988 rating decision was CUE.  In such a 
case, there is no additional information or evidence that 
could be obtained to substantiate the claim.  


ORDER

The claim that the RO's July 1988 rating decision, which 
denied the veteran's claim for service connection for 
retinitis pigmentosa, should be revised or reversed on the 
grounds of CUE, is denied.  

An effective date prior to February 5, 2004 for service 
connection for retinitis pigmentosa is denied.  


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


